
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.2



EMPLOYMENT AGREEMENT


    BETWEEN

ORIENTAL FINANCIAL GROUP, INC.

AND

MARCIAL DIAZ

    AGREEMENT made as of the 15th day of March, 2001, by and between ORIENTAL
FINANCIAL GROUP, INC., a financial bank holding company which has its principal
office in San Juan, Puerto Rico (sometimes hereinafter referred to as the "OFS")
and MARCIAL DIAZ (sometimes hereinafter referred to as the "Executive Officer").


WITNESSETH:


    WHEREAS, MARCIAL DIAZ has been an executive officer of OFG and of Oriental
Financial Services, Corp. ("OFS") a wholly-owned subsidiary of OFG, since
August 21, 1989 and the retention of his services for and on behalf of OFG is of
material importance to the preservation and enhancement of the value of OFG's
business;

    WHEREAS, OFG and the Executive Officer desire to enter into this Agreement;

    NOW THEREFORE, in consideration of the mutual covenants set forth, OFG and
the Executive Officer do hereby agree as follows:

1.  TERM OF EMPLOYMENT

    1.1 OFG hereby employs MARCIAL DIAZ as Executive Vice President—General
Manager Oriental Mortgage as hereinafter provided, and the Executive Officer
hereby accepts said employment and agrees to render such services to OFG on the
terms and conditions set forth in this Agreement for a term of thirty six (36)
months commencing March 15, 2001, (the "Effective Date") and terminating
March 14, 2004, unless further extended or sooner terminated in accordance with
the terms and conditions hereinafter set forth.

    On each anniversary of the Effective Date, one additional year shall be
added to the remaining term of this Agreement, unless, not less than one hundred
twenty (120) days in advance of the anniversary date on which this Agreement
would otherwise be extended, either party delivers written notice to the other
party that such extension will not occur. Any such written notice shall not
affect any prior extensions of the term of employment hereunder.

    1.2 During the term of this Agreement, the Executive Officer shall devote
his best efforts to performing such services for OFG as may be consistent with
his title of Executive Vice President — General Manager Oriental Mortgage and
those which from time to time may be assigned to him by Board of Directors of
OFG.

    1.3 The services of the Executive Officer to OFG shall be rendered
principally in the Commonwealth of Puerto Rico, but he shall do such traveling
on behalf of OFG as may be reasonably required by his duties.

    1.4 The Executive Officer shall have the authority, in consultation with
OFG's Chief Executive Officer, to make all determinations concerning hiring,
dismissal and compensation for all classes of employees of OFS, which
determinations shall be in accordance with the policies for such hiring,
dismissal and compensation established by the Board of Directors of OFG from
time to time and in

--------------------------------------------------------------------------------

accordance with applicable laws and the rules and regulations of the Federal
Reserve Board (the "FRB").

2.  COMPETITIVE ACTIVITIES:

    2.1 The Executive Officer agrees that during the term of this Agreement and
for one (1) year after its termination for other than under the provisions of
Section 6.8 hereto, except with the express written consent of the Board of
Directors of OFG, he will not, directly or indirectly, engage or participate in,
become an employee, consultant, director of, or render advisory or other
services for, or in connection with, or become interested in, or make financial
investment in any firm, corporation, business entity or business enterprise
competitive with or to any business of OFG or any of its operating subsidiaries;
provided, however, that the Executive Officer shall not thereby be precluded or
prohibited from owning passive investments including investments in the
securities of other financial institutions, so long as such ownership does not
require him to devote substantial time to management or control of the business
or activities in which he has invested.

    2.2 The Executive Officer agrees and acknowledges that during the time that
he is employed by OFG, he will maintain an intimate knowledge of the activities
and affairs of OFG including trade secrets and other confidential matters. As a
result, and also because of the special, unique, and extraordinary services that
the Executive Officer is capable of performing for OFG or one of its
competitors, the Executive Officer recognizes that the services to be rendered
by him hereunder are of a character giving them a peculiar value, the loss of
which cannot be adequately or reasonably compensated for by damages. Therefore,
if during the term of this Agreement, and for one (1) year after its termination
for other than under the provisions of Section 6.8 hereto, the Executive Officer
renders services to a competitor of OFG other than as authorized pursuant to
Section 2.1 hereof, OFG shall be entitled to immediate injunctive or other
equitable relief to restrain the Executive Officer from rendering his services
to the competitor of OFG, in addition to any other remedies to which OFG may be
entitled under law.

3.  COMPENSATION AND REIMBURSEMENT OF EXPENSES:

    3.1 Compensation. OFG will compensate and pay for the Executive Officer's
services during the term of this Agreement a minimum base salary of one hundred
twenty six thousand dollars ($126,000) from March 15, 2001 through March 14,
2002, one hundred forty six thousand dollars ($146,000) from March 15, 2002
through March 14, 2003 and one hundred seventy one thousand dollars ($171,000)
from March 15, 2003 through March 14, 2004. The Executive Officer's minimum
salary for any extension of the term of this Agreement shall be mutually agreed
by OFG and the Executive Officer, provided, however, that at no time shall such
base salary be reduced below the minimum amount set forth above for the third
year of this Agreement.

    3.2 Car Allowance. OFG shall provide the Executive Officer an annual car
allowance in the sum of eighteen thousand dollars ($18,000) from which the
Executive Officer shall pay all his car related expenses, such as car lease
payment insurance, repairs, maintenance, gasoline, and related equipment such as
a car installed cellular phone.

    3.3 Minimum Base Salary Increases. OFG and the Executive Officer may agree
to increases in the annual minimum base rate of salary from time to time, which
increases thereafter shall constitute part of the Executive Officer's base
salary for purposes of this Agreement; provided, however, that any bonuses
awarded by OFG to the Executive Officer from time to time, shall not constitute
part of the base salary for purposes of this Agreement.

    3.4 Memberships. OFG shall provide the Executive Officer with an annual
allowance in the sum of ten thousand dollars ($10,000) from which the Executive
Officer shall pay the membership expenses for such social and business clubs
which in the judgment of the Chief Executive Officer of OFG are

2

--------------------------------------------------------------------------------

reasonably appropriate to the performance of the duties of the Executive Officer
pursuant to this Agreement. Such membership shall be maintained in the name of
the Executive Officer.

    3.5 Reimbursement of Expenses. Not less frequently than monthly, OFG shall
pay for or reimburse the Executive Officer for all reasonable travel and other
expenses incurred by the Executive Officer in the performance of his duties
under this Agreement, including National Association of Realtors Convention and
Puerto Rico Convention of Realtors; without limiting the generality of the
foregoing, the allowance and reimbursable expenses provided for in Section 3.2
and 3.4 herein above

    3.6 Office. OFG shall furnish the Executive Officer with a private office,
all necessary secretarial services and such other assistance and accommodations
as shall be suitable to the character of the Executive Officer's position with
OFG and adequate for the performance of his duties hereunder.

    3.7 Vacation. The Executive shall be entitled to twenty one (21) days of
paid vacation each year during the term of this Agreement.

    3.8 Bonus. During the term of this Agreement the Executive Officer shall be
entitled to annual performance bonus of not less than $80,000 first year and not
less than $100,000 second year and subsequent year. The payment of such annual
bonus shall be subject only to OFG's reporting net earnings for the fiscal year
immediately preceding the date in which performance bonuses are normally paid to
OFG's executive officers.

4.  DISABILITY

    4.1 If the Executive Officer shall become disabled or incapacitated to the
extent that he is unable to perform his duties hereunder, and so long as such
disability continues, the Executive Officer shall, subject to the provisions of
Section 6.2 and 6.3 hereof, continue to receive his full compensation for a
period not to exceed the remaining term of this Agreement.

    4.2 There shall be deducted from the amounts paid to the Executive Officer
hereunder during any period of disability or incapacitation, as described in
Section 4.1 hereof, any amounts actually paid to the Executive Officer pursuant
to any disability insurance or other similar such programs which OFG has
instituted or may institute on behalf of its employees for the purpose of
providing compensation in the event of disability.

5.  ADDITIONAL COMPENSATION AND BENEFITS

    5.1 During the term of this Agreement, the Executive Officer will be
entitled to participate in, and receive the benefits of, any stock option plan,
profit sharing plan or other plans, benefits and privileges given to employees
and executives of OFG or its subsidiaries and affiliates which may now exist or
come into existence hereinafter, to the extent commensurate with his then duties
and responsibilities, as fixed by OFG's Board of Directors, and, to the extent
that the Executive Officer is otherwise eligible and qualifies, to so
participate in, and receive such benefits or privileges. OFG shall not make any
changes in such plans, benefits or privileges which would adversely affect the
Executive Officer's rights or benefits thereunder, unless such change or changes
are made pursuant to a program applicable to all executives of OFG and does not
result in a proportionately greater adverse change in the rights of or benefits
to the Executive Officer as compared to any executive officer of OFG. Nothing
paid to the Executive Officer under any plan or arrangement presently in effect
or made available in the future shall be deemed in lieu of the salary payable to
the Executive Officer pursuant to Section 3.1 hereof.

    5.2 For each fiscal year during the term of this Agreement starting with the
fiscal year ending on June 30, 2002, the Executive Officer shall be granted
options to purchase 15,000 shares at the signing of the contract and not less of
15,000 shares each year thereafter of the stock of OFG (the "Options"). The
options may be exercised by the Executive Officer during a period commencing on
the first and

3

--------------------------------------------------------------------------------

ending on the tenth anniversary of this Agreement, provided that the options may
be exercised on an earlier date in the event of a change of control OFG as such
term is defined in section 6.8(b) hereunder or if the Executive Officer becomes
disabled, dies or retires from employment with OFG.

    5.3 The Options shall survive one (1) year after termination of this
Agreement, unless said termination is pursuant to Sections 6.1, 6.5 or 6.6
hereto. The number of shares that the Executive Officer has a right to acquire
pursuant to the options shall be adjusted proportionately to avoid any form of
dilution, including but not limited to increases in the number of shares of
stock of OFG issued and outstanding due to stock splits, stock dividends, cash
dividends or additional authorizations of issuance of stock.

6.  TERMINATION

    6.1 The Board of Directors of OFG shall have the right, at any time upon
prior written Notice of Termination satisfying the requirements of Section 6.8
(c) hereunder, to terminate the Executive Officer in illegal conduct or gross
misconduct materially injurious to OFG, as determined by a court of competent
jurisdiction or a federal or state regulatory agency having jurisdiction over
OFG. For purposes of this paragraph, no act, or failure to act, on the Executive
Officer's part shall be considered "willful" unless done, or omitted to be done,
by him not in good faith and without reasonable belief that his action or
omission was in the best interest of OFG; provided that any act or omission to
act on the Executive Officer's behalf in reliance upon an opinion of counsel to
OFG shall not be deemed to be willful.

    6.2 In the event employment is terminated for just cause pursuant to Section
6.1 hereof, the Executive Officer shall have no right to compensation or other
benefits for any period after such date of termination. If the Executive Officer
is terminated by OFG other than for just cause pursuant to Section 6.1 hereof
and other than in connection with a change of control of OFG, as defined herein,
the Executive Officer's right to compensation and other benefits under this
Agreement shall be as set forth in Sections 6.8(e) and (f) hereof. In the event
that (i) there occurs a change in control of OFG, as defined herein, or (ii) the
Executive Officer employment is terminated by OFG other than for just cause
pursuant to Section 6.1 hereof in contemplation of a change of control of OFG,
as defined herein, the Executive Officer's right to compensation and other
benefits under this Agreement shall be as set forth in Sections 6.8(d) and (f)
hereof.

    6.3 The Executive Officer shall have the right, upon prior written Notice of
Termination of not less than thirty (30) days satisfying the requirements of
Section 6.8(c) hereof, to terminate his employment hereunder for good reason as
defined in Section 6.8(a) but in such event, the Executive Officer, except as
otherwise provided herein, shall have no right after the date of termination to
compensation or other benefits as provided in this Agreement, unless such
termination is for good reason, as defined, pursuant to Section 6.8(a) hereof.
If the Executive Officer provides a Notice of Termination for good reason, as
defined, the date of Termination shall be the date on which a Notice of
Termination is given.

    6.4 If the Executive Officer is suspended from office and/or temporarily
prohibited from participating in the conduct of the affairs of OFG or OFS
pursuant to a regulatory action, OFG's obligations under this Agreement shall be
suspended as of the date of service unless stayed by appropriate proceedings. If
the charges in the notice are dismissed, OFG shall: (i) pay the Executive
Officer all the compensation withheld while contract obligations were suspended,
and, (ii) reinstate (in whole or in part) any of its obligations which were
suspended.

    6.5 If the Executive Officer is removed from office and/or permanently
prohibited from participating in the conduct of the OFG or OFS's affairs by a
regulatory order, all obligations of OFG

4

--------------------------------------------------------------------------------

under this Agreement shall terminate, as of the effective date of the order, but
rights of the Executive Officer to compensation earned as of the date of
termination shall not be affected.

    6.6 If OFG is in default, as defined to mean an adjudication or other
official determination of a court of competent jurisdiction or other public
authority pursuant to which a conservator, receiver or other legal custodian is
appointed for OFG for the purpose of liquidation, all obligations under this
Agreement shall terminate as of the date of default, but the rights of the
Executive Officer to compensation earned as of the date of termination shall not
be affected.

    6.7 In the event that the Executive Officer is terminated in a manner which
violates the provisions of Section 6.1, as determined by a court of competent
jurisdiction, the Executive Officer shall be entitled to reimbursement for all
reasonable costs, including attorneys' fees in challenging such termination.
Such reimbursement shall be in addition to all rights to which the Executive
Officer is otherwise entitled under this Agreement.

    6.8 (a) The Executive Officer may terminate his employment hereunder for
good reason. For purposes of this Agreement, "good reason" shall mean (i) a
failure by OFG to comply with any material provision of this Agreement, which
failure has not been cured within ten (10) days after a notice of such
noncompliance has been given by the Executive Officer to OFG, or (ii) any
purported termination of the Executive Officer's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
paragraph (c) hereof (and for purposes of this Agreement no such purported
termination shall be effective).

    (b) For purposes of this Agreement, a "change in control of OFG" shall mean
a change in control: (i) as defined in 12 U.S.C. § 1817(j) and 12 C.F.R.
§ 303.4, or (ii) that would be required to be reported in response to Item
6(e) of Schedule 14A or Regulation 14A promulgated under the Securities Exchange
Act of 1934 (the "Exchange Act"); provided that, without limitation, such a
change in control shall be deemed to have occurred if any "person' (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act in effect on the date
first written above), other than OFG or any "person" who on the date hereof is a
director or officer of OFG, is or becomes the "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of OFG
representing 25% or more of the combined voting power of OFG's then outstanding
securities.

    (c) Any termination of the Executive Officer's employment by OFG or by the
Executive Officer shall be communicated by a written Notice of Termination to
the other party hereto. For purposes of this Agreement, a "Notice of
Termination" shall mean a dated notice which shall (i) indicate the specific
termination provision in the Agreement relied upon; (ii) set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive Officer's employment under the provision so indicated; (iii)
specify a date of termination, which shall be not less than thirty (30) nor more
than ninety (90) days after such Notice of Termination is given, except in the
case of OFG's termination of the Executive Officer's employment for just cause
pursuant to Section 6.1 hereof, in which case the Notice of Termination may
specify a date of termination as of the date such Notice of Termination is
given; and (iv) be given in the manner specified in Section 9.1 hereof.

    (d) In the event that: (i) there occurs a change in control of OFG, as
defined herein, or (ii) the Executive Officer is terminated by OFG other than
for just cause pursuant to Section 6.1 hereof in contemplation of a change of
control of OFG, as defined herein, then in lieu of any further salary payments
to the Executive Officer for periods subsequent to the date of change of control
of OFG or termination of employment, as the case may be, OFG shall, subject to
the receipt of written approval, to the extent necessary, from the FRB and any
other applicable regulatory agency, pay to the Executive Officer an amount equal
to (A) the aggregate annual compensation paid to or payable by OFG and any of
its subsidiaries to the Executive Officer, which amount shall include the
Executive Officer's base salary, bonus (equal to the highest cash bonus paid to
the Executive Officer in any of the three fiscal years prior to the date of the
change of control of OFG or termination of employment, as the case may

5

--------------------------------------------------------------------------------

be), car allowance and the value of any other benefits provided to the Executive
Officer, during the year in which the change of control of OFG or the
termination of the Executive Officer occurs, as the case may be, multiplied by
(B) 3.00, such payment to be made in a lump sum on or before the fifth day
following the date on which the change of control of OFG occurs or the
termination of the Executive Officer occurs, as the case may be. In the event
that any of the items that would be included in aggregate annual compensation
has not yet been paid during the year in which the change of control of OFG or
the termination of the Executive Officer occurs, then the amount of such item to
be included for purposes of this calculation shall be the amount paid during the
preceding year.

    (e) In the event that: (i) the Executive Officer shall terminate his
employment for good reason as defined in Subpart (i) or (ii) of Section
6.8(a) hereof, or (ii) if the Executive Officer is terminated by OFG for other
than just cause pursuant to Section 6.1 hereof and other than in connection with
a change in control of OFG, as defined herein, then in lieu of any further
salary payments to the Executive Officer for periods subsequent to the date of
termination, shall pay as severance to the Executive Officer an amount equal to
the product of (A) the aggregate annual compensation paid to or payable by OFG
and any of its subsidiaries to the Executive Officer, which amount shall include
the Executive Officer's base salary, bonus (equal to the highest cash bonus paid
to the Executive Officer in any of the three fiscal years prior to the date of
the change of control of OFG or termination of employment, as the case may be),
car allowance and the value of any other benefits provided to the Executive
Officer, during the year in which the change of control of OFG or the
termination of the Executive Officer occurs, as the case may be, multiplied by
(B) 3.00, such payment to be made in a lump sum on or before the fifth day
following the date of termination.

    (f)  Unless the Executive Officer is terminated for just cause pursuant to
Section 6.1 hereof, pursuant to Section 6.5 hereof, or pursuant to a termination
of employment by the Executive Officer for other than good reason, OFG shall
maintain in full force and effect, for the continued benefit of the Executive
Officer for the term of years (including partial years) as determined in
paragraph (d) of this Section 6.8, all employee benefit plans and programs in
which the Executive Officer was entitled to participate immediately prior to the
date of termination, provided that the Executive Officer's continued
participation is possible under the general terms and provisions of such plans
and programs.

    (g) The Executive Officer shall not be required to mitigate the amount of
any payment provided for in paragraphs (d) and (e) of this Section 6.8 by
seeking other employment or otherwise.

    6.9 Any payments made to the Executive Officer pursuant to this Agreement,
or otherwise, are subject to and conditioned upon their compliance with any
regulatory or legal requirements. OFG shall in good faith seek to obtain any
necessary consents or approvals from the FRB or any other applicable regulatory
agency and any successors thereto with respect to any payments to be made or any
benefits to be provided to the Executive Officer pursuant to the terms of this
Agreement.

7.  INDEMNIFICATION

    7.l  OFG shall indemnify, to the fullest extent authorized by applicable
federal and Commonwealth of Puerto Rico laws and regulations, the Executive
Officer with respect to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (other than
an action by or in the right of OFG) that the Executive Officer is a party or is
threatened to made a party by reason of the fact that he is or was an executive
officer of OFG, or is or was serving at the written request of OFG as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, against costs and expenses (including
attorneys' fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by him in connection with such action, suit or proceeding if
he acted in good faith and in a matter he reasonably believed to be in or not
opposed to the best interests of OFG, and, with respect to any criminal action
or proceeding, had no reasonable cause to believe his conduct was unlawful,
provided

6

--------------------------------------------------------------------------------

that OFG shall not be liable for any amounts which may be due to the Executive
Officer in connection with a settlement of any action, suit or proceeding
effected without its prior written consent or any action, suit or proceeding
initiated by the Executive Officer seeking indemnification hereunder without its
prior written consent.

8.  SUCCESSORS OF THE PARTIES

    8.1 This Agreement shall inure to the benefit of and be binding upon the
Executive Officer, and, to the extent applicable, his assigns, executors, and
personal representatives and OFG, its successors, and assigns, including,
without limitation, any person, partnership, or corporation which may acquire
all or substantially all of OFG's assets and business, or with or into which OFG
may be consolidated or merged, and this provision shall apply in the event of
any subsequent merger, consolidation, or transfer unless such merger or
consolidation or subsequent merger or consolidation is a transaction of the type
which would result in termination under Section 6.8.

    8.2 This Agreement is personal to each of the parties hereto and neither
party may assign or delegate any of his or its rights or obligations hereunder
without first obtaining the written consent of the other party.

9.  NOTICES

    9.1 All notices required by this Agreement to be given by one party to the
other shall be in writing and shall be deemed to have been delivered either:

    (a) When personally delivered to the office of the Secretary of OFG at his
regular corporate office, or the Executive Officer in person; or

    (b) Five days after depositing such notice in the United States mails,
certified mail with return receipt requested and postage prepaid to:

    (i)   MARCIAL DIAZ
 
 
(ii)
 
Oriental Financial Group, Inc.
P.0. Box 1429
Hato Rey, Puerto Rico 00919

or such other address as either party may designate to the other by notice in
writing in accordance with the terms hereof.

10.  AMENDMENTS OR ADDITIONS

    10.1 No amendments or additions to this Agreement shall be binding unless in
writing and signed by both parties. The prior approval by an affirmative vote of
the majority of the full Board of Directors of OFG shall be required in order
for OFG to authorize any amendments or additions to this Agreement, to give any
consent or waivers of provisions of this Agreement, or to take any other action
under this Agreement including any termination of the employment of the
Executive Officer with or without just cause under Section 6.1 hereof.

11.  MISCELLANEOUS

    11.1 No course of conduct between OFG and Executive Officer to exercise any
right or power given under this Agreement shall: (i) impair the subsequent
exercise of any right or power, or (ii) be construed to be a waiver of any
default or any acquiescence in or consent to the curing of any default while any
other default shall continue to exist, or be construed to be a waiver of such
continuing default or of any other right or power that shall theretofore have
arisen; and, every power and remedy granted by law and by this Agreement to any
party hereto may be exercised from time to time, and as

7

--------------------------------------------------------------------------------

often as may be deemed expedient. All such rights and powers shall be cumulative
to the fullest extent permitted by law.

    11.2 The provisions of this Agreement shall be deemed sever able and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

    11.3 This Agreement shall be governed in all respects and be interpreted by
and under the laws of the Commonwealth of Puerto Rico, except to the extent that
such law may be preempted by applicable Federal law, in which event this
Agreement shall be governed and be interpreted by and under Federal Law. Venue
for the litigation of any and all matters arising under or in connection with
this Agreement shall be laid in the United States District Court for the
District of Puerto Rico, at San Juan, in the case of federal jurisdiction, and
in the Superior Court of the Commonwealth of Puerto Rico in San Juan, in the
case of state court jurisdiction.

    11.4 Notwithstanding anything to the contrary herein contained, the payment
or obligation to pay any monies or granting of any rights or privileges to the
Executive Officer as provided in this Agreement shall not be in lieu or
derogation of the rights and privileges that the Executive Officer now has under
any plan or benefit presently outstanding.

    At San Juan, Puerto Rico this 15th day of March, 2001

        ORIENTAL FINANCIAL GROUP, INC.
 
 


--------------------------------------------------------------------------------

MARCIAL DIAZ
 
By:
 


--------------------------------------------------------------------------------

JOSE ENRIQUE FERNANDEZ
Chairman, President & CEO


8

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.2



EMPLOYMENT AGREEMENT
WITNESSETH
